DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a releasing device 4 connected to the locking device 3” as described in the specification, page 11.  Specifically, it is unclear to the Examiner what exactly is being pointed to as releasing device 4, as it varies in each figure. Furthermore, beginning page 10 of the specification, the releasing device is described as a pre-tensioned spring, yet figure 8 containing a pre-tensioned spring does not include an annotation for item 4, a releasing device. Clarification/correction is required. The claim will be examined as best understood. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
“wherein one indentation has a different radius than a second indentation” of claim 4
“a second indentation” of claim 4 
No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "11" and "12" have both been used to designate the same item in the figures. The housing and the outer housing are undistinguishable. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: On page 16, the specification reads “Figure 8 schematically shows a cross-section along the line B-B in figure 1, where the separation device is in a locking position. Figure 8 shows that the separation device 1 comprises a housing 11 comprising an outer housing 12 in which the locking device 3 is stored for rotation.  The housing 10 comprises an inner housing 13 to which the nut 2 is connected for hindering rotation of the nut 2 relative the housing 11. The inner housing 13 is positioned within the outer housing 12 and attached to the outer housing 12 via an end plate 14.  The locking device 3 is rotatably arranged between the locking position and the releasing position within the outer housing 12 and about the inner housing 13. The nut 2 is slidably stored in the inner housing 13 for allowing a slidable motion in a radial direction relative the inner housing 13.” 
‘The housing 10’ should read, ‘The housing 11’. Furthermore, housing 11 is not annotated on the figure being schematically explained, Figure 8. While inner housing 13 is shown on Figure 8, it unclear what exactly is being pointed to. Clarification or correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: A second indentation of claim 4 is not addressed in the specification.

Claim Objections
Claims 6-7 are objected to because of the following informalities:  
Claim 6 recites, “comprises an outer housing in which the locking device is stored”.  For clarity, please replace instances of ‘which’ with the element they refer back to. 
Claim 7 recites, “comprises an inner housing to which the nut is connected”.  For clarity, please replace instances of ‘which’ with the element they refer back to. 
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘a part that transfers energy to the nut’ in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites, “wherein the nut comprises an outer envelope surface which comprises as many indentations as the number of bearing elements”. For clarity, please replace instances of ‘which’ with the element they refer back to. 
Claim 1 recites “wherein the separation device comprises at least two bearing elements”. A bearing element is defined as ‘machine elements that allow components to move with respect to each other’. It is unclear if the applicant means to claim a ‘bearing’ per se, in which case it does not meet the definition thereof, or if the applicant means to claim ‘a load bearing element’. Correction/clarification is required. The claim will be examined as though the limitation is a load bearing element. 
Claim 3 recites the limitation "the bottom of the indentation" in lines 2 and 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “wherein one indentation has a different radius than a second indentation.” It is unclear if the second indentation is an indentation other than the indentations 7 of claim 1 or if a new indentation is being introduced. The claim will be examined as though a new indentation is introduced, distinguished from indentations 7.  
Claim 6 recites” wherein the separation device comprises a housing comprising an outer housing in which the locking device is stored for rotation. It is unclear what the difference is, if any, between the housing and the outer housing. Furthermore, it is unclear in which housing the locking device is stored.
Claim 10 recites the limitation "the rotational movement of the locking device" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 are rejected due to their dependency on rejected base claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 already requires “an outer envelope surface which comprises as many indentations as the number of bearing elements and locking surfaces between the indentations”.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by O’Quinn et al. (US 6,352,397 B1) (hereinafter O’Quinn).
	Regarding claim 1, O’Quinn discloses a separation device (20: fastener, Fig. 1) for a spacecraft or launcher (col. 5, line 30: An assembly of fastener 20… Its purpose is to hold objects 124 and 125 together. Objects 124 and 125 may for example be a portion of a space vehicle…), the separation device comprising: 
	 a nut (65, 66 and 67: thread segment, Fig. 7)  divided into at least two nut portions (65, 66, 67: segments, Figs. 2 and 7) locked to each other by 
	a locking device (80: load ring with rotor 40, Fig. 1) in a locking position, the locking device being arranged to move relative the nut between the locking position and a releasing position (col. 5, line 40: The load ring is freely slidable and is always biased toward the "unlatched" condition. It is frictionally engaged to the segments, with the release spring compressed, when the fastener is set.) the separation device comprising: 		
	a releasing device (96: retractor, Fig. 1) connected to the locking device, the releasing device being arranged to switch the locking device from the locking position to the releasing position when the separation device is switched from a locked state to a released state (col. 6, line 20: The rotor is released by pulling the retract pins out of the recesses by
moving the retractor upwardly.), (col. 6, line 44: As shown in FIG. 2, the rotor is freed to rotate… Rotation of the rotor releases the axial pre-load (usually about 40% of the sources of shock) which in turn releases the compressive force between the segments and the load ring. As a consequence the load ring is freed to be moved axially upwardly by the spring, so it no longer abuts the segments. The segments are now circumferentially unrestrained.),
		wherein the separation device comprises at least two bearing elements (93, 94, 95: retract pins, Figs. 1 and 7) arranged between the locking device (80 with 40) and the nut (65, 66, 67), 
		wherein the nut comprises an outer envelope surface (see annotated Fig. 7) which comprises as many indentations (see annotated Fig. 7) as the number of bearing elements and locking surfaces (see Fig. 7, locking surfaces occur at 93, 94 and 95) between the indentations, 
		wherein in the locked state (Fig. 1: set condition) each bearing element is jammed between the locking surface and an inner envelope surface (81: restraint wall, Figs. 1 and 7) of the locking device hindering movement of the nut portions in a radial direction (col. 4, line 42: A load ring 80 is fitted in the housing so as to be axially, slidable and radially restrained.) wherein in the released state each bearing element is positioned facing the indentations thereby allowing movement of the nut portions in the radial direction (col. 6, line 44, reproduced above: As a consequence the load ring is freed to be moved axially upwardly by the spring, so it no longer abuts the segments. The segments are now circumferentially unrestrained.)

    PNG
    media_image1.png
    693
    836
    media_image1.png
    Greyscale


	Regarding claim 2, O’Quinn discloses the separation device according to claim 1, wherein the bearing elements are in the form of cylindrical elements and/or spherical elements.  (pins 93, 94, 95 are cylindrical; see circular cross-sections Figs. 6 and 7)

	Regarding claim 5, O’Quinn discloses the separation device according to claim 1, wherein the releasing device (96: retractor) is arranged to switch the locking device (80 with 40: load ring and rotor)  from the locking position (set condition) to the releasing position (released condition) via rotation of the locking device.  
(It has been held that the recitation that an element is "arranged to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.), 
(col. 6, line 20: The rotor is released [from set condition] the locked position by pulling the retract pins out of the recesses by moving the retractor upwardly.), 
(col. 6, line 44: As shown in FIG. 2, the rotor is freed to rotate… Rotation of the rotor releases the axial pre‐load which in turn releases the compressive force between the segments and the load ring. As a consequence the load ring is freed to be moved axially upwardly by the spring, so it no longer abuts the segments. The segments are now circumferentially unrestrained [released condition].)
 
	Regarding claim 6, as best understood O’Quinn discloses the separation device according to claim 1, wherein the separation device comprises a housing (35: cap, Fig. 1), (Examiner notes the 112b rejection related to this limitation) comprising an outer housing (22, 23: pair of flanges on base 21) in which the locking device is stored for rotation (see Figs. 1-2, and 4-7) (col. 4, line 42: A load ring 80 is fitted in the housing so as to be axially slidable and radially restrained.)  

	Regarding claim 7, O’Quinn discloses the separation device according to claim 6, wherein the housing comprises an inner housing (30: tubular housing, Fig. 1), to which the nut is connected (see Figs. 5 and 6) for hindering rotation of the nut relative the housing (via alignment with the cylindrical restraint wall 81 of the load ring, and containment of the pins attached to the retractor, rotation of the nut is hindered relative to the inner housing) wherein the inner housing is positioned within the outer housing (See Fig. 6) and attached to the outer housing via an end plate (21: base, Fig. 1), (col. 3, line 40: A tubular housing 30 is threaded to
the base at threads 31).  

	Regarding claim 8, O’Quinn discloses the separation device according to claim 7, wherein the nut is slidably stored in the inner housing for allowing a slidable motion in a radial direction relative the inner housing (Fig. 1), (col.4, line 28: A lower bearing face 69 is tapered and bears against an upwardly facing tapered face 70 on the stator. The effect of these two abutting surfaces is to tend to radially cam out the lower end of the segments when the surfaces are pressed together. This tendency is opposed by radially restraining the segments.)
  
	Regarding claim 9, O’Quinn discloses the separation device according to claim 7, wherein the locking device is rotatably arranged between the locking position and the releasing position within the outer housing and about the inner housing (Fig. 1).  

	Regarding claim 10, O’Quinn discloses the separation device according to claim 1, wherein the bearing elements are directly or indirectly stored in the locking device (the bearing elements are indirectly stored in the locking device, see Fig. 1) such that the bearing elements follow the rotational movement of the locking device (when the locking device 40 rotates, the bearing elements 93, 94, 95 retract upward via releasing device 96).
  
	Regarding claim 11, O’Quinn discloses the separation device according to claim 1, wherein the separation device comprises a control unit (37: initiator, Fig. 1) arranged to control the releasing device.  

	Regarding claim 12, O’Quinn discloses the separation device according to claim 1, wherein there are as many locking surfaces as the number of bearing elements and there are as many indentations as bearing elements (see annotated Fig. 7).  

	Regarding claim 13, O’Quinn discloses the separation device according to claim 1, wherein the separation device comprises a pressure device (Fig. 8: initiator with release springs 83 and 76) comprising a part that transfers energy to the nut (116: plunger to 75: separator, Fig. 1) so that the nut portions are held in place in the released state.  
(col. 6, line 23: Attention is now called to the initiator, whose movements will both pull on the retractor and push on the separator.),
(col. 6, line 32: …the effect of increased pressure in chamber 118 is to pull the body and retractor upwardly and to force the piston downwardly against the separator. Thus, the initiator will simultaneously draw up the retractor and pins to release the rotor and press downwardly on the separator, which in turn presses downwardly on the segments to separate them.), 
(col. 6, line 48: As a consequence the load ring is freed to be moved axially upwardly by the spring, so it no longer abuts the segments.), 
(col. 6, line 52: Complete separation of the segments is assured by the continuing force from the plunger against the separator and then against the upper ends of the segments.)

	Regarding claim 14, O’Quinn discloses the separation device according to claim 13, wherein the pressure device comprises wedge shaped portions (76: downwardly facing bearing face of separator 75, Fig. 1 – note the wedge shape) arranged in connection to the nut portions (Fig. 1), being arranged to move in the longitudinal direction in order to apply pressure on the nut portions in the releasing position such that the nut is separated.  (col. 4, line 40: An upper bearing face 72 similar to face 69, but tapered oppositely is located at the upper end of the segment. A disc-shaped separator 75 has a lower downwardly-facing bearing face 76 to bear against faces 72. Face 76 is frusta-conical. Downward force by it on faces 72 will tend radially to cam the upper ends of the segments outwardly.)

	Regarding claim 15, O’Quinn discloses the separation device according to claim 14, wherein the nut comprises an upper portion (72: upper bearing face of segment, Fig. 11) comprising corresponding wedge-shaped portions to meet and interact with the wedge-shaped portions of the pressure device (see col. 4, line 40 reproduced above).

	Regarding claim 16, O’Quinn discloses the separation device according to claim 13, wherein the pressure device comprises a spring (83: release spring) that is pre-loaded (col. 5, line 47 below) and connected to the wedge-shaped portions of the pressure device (Fig. 1), wherein the spring applies pressure onto the wedge-shaped portions of the pressure device during releasing position (Figs. 2 and 3).   
(col. 5, line 42: The retentive frictional force between the segments and the load ring is generated by the reaction in the threads between the bolt and the segments when the bolt is tightened into the nut-fastener. This is the same force as will generate an axial tensile preload in the bolt when the assembly is tightened. Release of this axial pre-load will release the load ring, enabling the spring to move it axially and release segments.), 
(col. 6, line 18: Thus, the rotor and stator are set in a condition which is maintained while the fastener is under tension, locked in that condition until the rotor is released to rotate. The rotor is released by pulling the retract pins out of the recesses by moving the retractor upwardly. Attention is now called to the initiator, whose movements will both pull on the retractor and push on the separator. Its body 110 is retained to the retractor by thread 112. It passes freely through the cushion and cap. The effect of increased pressure in chamber 118 is to pull the body and retractor upwardly and to force the piston downwardly against the separator. Thus, the initiator will simultaneously draw up the retractor and pins to release the rotor and press downwardly on the separator, which in turn presses downwardly on the segments to separate them.)

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrmann, (US 3,302,960).
	Regarding claim 1, Hermann discloses a separation device (20: fastener, Fig. 1) for a
spacecraft or launcher (col. 1, line 22: One example of a need for a lock *of this nature is seen in the field of missiles and rockets), the separation device comprising:
	a nut (13 and 19: member with shoulder, Fig. 4) divided into at least two nut portions (see three separate portions, Fig. 4) locked to each other by
	a locking device (31: sleeve) in a locking position (col. 3, line 19: when the sleeve 31 is in the locking position, as in FIGURE 1), the locking device being arranged to move relative the nut between the locking position and a releasing
position (col. 3, line 18: The inside surface 35 of the offset 33 engages the shoulder 19 when the sleeve 31 is in the locking position, as in FIGURE 1. The sleeve 31 is biased toward the locking position by a compressed spring 37, one end of which engages the outside surface of the offset 33 while the other end engages a ring 39 provided at the end of member 13.) the separation device comprising:
	a releasing device (11: member 11, Fig. 1), (col. 1, line 14: which releases in response to a small unlocking force even when the locked members are subjected to high axial loads [via the releasing device]) 
connected to the locking device (via the balls and apertures), the releasing device being arranged to switch the locking device from the locking position to the releasing position when the separation device is switched from a locked state to a released state 
(col. 3, line 41: The member 13 may be fixed while the member 11 is axially loaded in the direction of the arrow F, subjecting each ball 25 to wedging forces indicated by f, f2, and fs. The force fs is transferred by each ball 25 to the adjacent ball 27, which in turn is forced against the sleeve 31 as indicated by f4. Under the force conditions illustrated, movement of the sleeve 31 toward the unlocking position of FIGURE 3 will cause each ball 27 to roll clockwise over the surface of the adjacent ball 25 and over the surface of the adjacent recess 41. This change in position of the sleeve 31 and the balls 27 is indicated in FIGURE 2. The force fa transmitted from each ball 25 to ball 27 builds up as its direction moves clockwise with the rolling of ball 27 until the angle of friction between balls 25 and 27 is exceeded. At this point, each ball 27 automatically snaps against the inside surface 35 of the offset 33 permitting each ball 25 to simultaneously snap out of the recess 43 releasing the member 11 (see FIGURE 3).)
	wherein the separation device comprises at least two bearing elements (25, 27: balls, Fig. 1) arranged between the locking device and the nut (Fig. 1)
wherein the nut comprises an outer envelope surface (surface between 13 and 19, Fig. 4)
which comprises as many indentations as the number of bearing elements and locking surfaces (locking surfaces 23 and 41, Fig. 1), (see Figs. 1, 2, 4) between the indentations,
	wherein in the locked state (Fig. 1: locked) each bearing element is
jammed between the locking surface (41: arcuate recess, Fig. 1) and an inner envelope surface (21: aperture walls) of the locking device hindering movement of the nut portions in a radial direction (col. 3, line 41: In the locking position shown in FIGURE 1, the balls 25 protrude from apertures 21 into the recess 43 of member 11, and the balls 27 likewise protrude into the recesses 41 of the sleeve 31.) 
	wherein in the released state each bearing element is positioned facing the
indentations (Fig. 3) thereby allows movement of the nut portions in the radial direction (when the radially constraining force of sleeve 31 is released, a radial movement of the nut portions would inherently occur.) 

	Regarding claim 3, Herrmann discloses the separation device according to claim 1, wherein the indentations have a smooth curvature from the locking surface to the bottom of the indentation (col. 2, line 65: Within each aperture 21 are rounded elements in the form of halls 25 and 27, each being of a diameter corresponding to the aperture diameter) to attenuate a peak load when the separation device is switched from the locked state to the released state (From Fig. 1 to Fig. 3). 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Quinn.

Regarding claim 4, as best understood O’Quinn teaches about the separation device according to claim 3, wherein one indentation has a different radius than a second indentation (97: passage in upper face 90 of separator 75, Figs. 1 and 4), (note the difference in diameter between 97 and the indentations 94 in Fig. 7).
However if for any reason applicant disagrees it would have been an obvious to one having ordinary skill in the art at the time the invention was filed to make indentations different radii, in order to more firmly lock the separation device in place and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bettger (US 6,033,169 A) teaches an axial- on threaded coupling device that includes a plurality of threaded coupling segments collectively forming the female threaded bore within a housing configured for radial expansion. Rotation in one direction ensures the segments are retained by the inner wall surfaces of the housing, while rotation in the opposite direction frees the elements to expand radially outward. Nygren (US 6,769,830 B1) teaches a separable connector assembly with a pre-tension spring contained within the wall of a housing for reduced shock loads. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619